Case 1:20-cv-01737-FB-SJB Document 25 Filed 06/05/20 Page 1 of 3 PageID #: 448




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
JUSTINE FERREIRA, individually and as
Parent and Natural Guardian of N.R.,                       MEMORANDUM AND ORDER
                      Plaintiff,                           Case No. 1: 20-cv-1737 (FB)(SJB)
       -against-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                       Defendant.
------------------------------------------------------x
Appearances:
For the Plaintiff:                                        For the Defendant:
KARL J. ASHANTI, ESQ.                                     NEW YORK CITY LAW DEP’T
233 Broadway, Suite 1800                                  100 Church Street
New York, New York 10279                                  New York, New York 10007

BLOCK, Senior District Judge:

       Plaintiff Justine Ferreira brings this action individually and as the parent of

N.R. against the New York City Department of Education (“DOE”) for violations of

42 U.S.C. § 1983, 20 U.S.C. § 1415 (j), and N.Y. Education Laws §§ 4404 and 4410.

On April 20, 2020, plaintiff sought a preliminary injunction ordering the DOE to

implement an Impartial Hearing Officer’s (“IHO”) order requiring the City to fund

N.R.’s pendency placement at iBRAIN for the 2019-20 school year. On May 13,

2020, the Court denied the preliminary injunction in light of the State Review

Officer’s (“SRO”) subsequent reversal of the IHO’s order. The Court also ordered

plaintiff to show cause as to why the complaint should not be dismissed in light of

                                                1
Case 1:20-cv-01737-FB-SJB Document 25 Filed 06/05/20 Page 2 of 3 PageID #: 449




the SRO’s reversal. Plaintiff responded on June 3, 2020. For the following reasons,

the complaint is dismissed.1

                                        ***

      The Court assumes familiarity with the procedural history of this case. The

relevant facts as are follows. On June 21, 2018, plaintiff unilaterally changed N.R.’s

educational placement from iHOPE to iBRAIN. Plaintiff subsequently brought suit

in the Southern District of New York to receive funding at iBRAIN for the 2018-19

and 2019-20 school years. On March 6, 2020, Judge Furman granted summary

judgment in the DOE’s favor. Judge Furman concluded that the DOE need not fund

N.R.’s pendency placement at iBRAIN for 2018-19 or 2019-20 because “parents are

not entitled to stay-put funding where [] they unilaterally change their child’s

pendency-funded school and a school district has not agreed to the switch.” Ferreira

v. N.Y.C. Dep’t of Educ., 2020 WL 1158532, at *4 (S.D.N.Y. Mar. 6, 2020).

      On March 16, 2020, contrary to Judge Furman’s decision, an IHO found that

iBRAIN was in fact N.R.’s pendency placement for the 2019-20 school year and

awarded funding. On May 4, 2020, an SRO reversed the IHO’s order. The SRO

concluded that because Judge Furman decided “exactly the issue [] posed to the

IHO” – funding for 2019-20 – his decision was preclusive over the IHO’s order.



1
  This Court declines to exercise supplemental jurisdiction over the pendent state
law claims. See 28 U.S.C. § 1367(c)(3).

                                          2
Case 1:20-cv-01737-FB-SJB Document 25 Filed 06/05/20 Page 3 of 3 PageID #: 450




      Having denied the motion for preliminary injunction, the only remaining relief

sought by the plaintiff is an entry of judgment requiring the DOE to implement the

IHO’s order, thereby reversing the SRO’s order, and fund N.R.’s pendency

placement at iBRAIN for 2019-20.

                                        ***

      Shortly after the IHO rendered his decision, the Second Circuit, in a different

case, concluded that a parent cannot “determine unilaterally how [their child’s]

educational program is to be provided at the City’s expense.” Ventura de Paulino

v. NYC Dep’t of Educ., 2020 WL 2516650, at *12 (2d Cir. May 18, 2020). In light

of Ventura de Paulino, because Ferreira unilaterally moved N.R. to iBRAIN “at

[her] own financial risk,” she cannot seek relief under 20 U.S.C. § 1415(j) to obtain

pendency funding for this unilateral decision. Id. at *11.

      Since the IHO determined that parents may unilaterally transfer their child and

receive pendency funding, his order must be reconsidered in light of Ventura de

Paulino. The complaint is, therefore, dismissed as the Court cannot order the DOE

to implement an IHO’s order that has been rendered obsolete.

      IT IS SO ORDERED.

                                       _/S/ Frederic Block__________
                                       FREDERIC BLOCK
                                       Senior United States District Judge

June 5, 2020
Brooklyn, New York

                                          3
